Case 7:18-cv-10204-PMH Document 77 Filed 05/21/19 Page 1of1
Case 7:18-cv-10204-VB Document 76 Filed 05/20/19 Page 1 of 6

USDC CSL DRY

DOCUMENT

[use

 

 

Na

 

 

| ELECTRONICALLY FILED)

1 DOC #
UNITED STATES DISTRICT COURT pare FILEDL ST LNG
t

 

SOUTHERN DISTRICT OF NEW YORI. 1 LY

 

 

ese vere ne ea ne ere Bo Ah a YD NEY Been er ASAE ED OEE A

SAMUEL INDIG, MEIR KAHANA,

 

and ROBERT KLEIN, : Case No. 18-ov~10204
Plaintiffs, }
-against- : : CHANGE COUNSEL i
THE VILLAGER OF POMONA, BRETT YAGEL, LOUIS '
ZUMMO, LEON HARRIS, and DORIS ULMAN,
Defendants.: }
cocinceueueastinagatant mnyrien anes any itantene mua smen nt annie nnanasimnsnns ea Kv x

IT 1S HEREBY STIPULATED, AGREED AND CONSENTED that the firm. of
WILSON, ELSER, MOSKOWITZ, EDELMAN & DICIKER LLP, is to be substituted as
attorneys of record for the defendants THE VILLAGE OF POMONA, BRETT YAGEL,

LOUIS ZUMMO, LEON HARRIS, and DORIS ULMAN, in the above-entitled action in

enn SORA SEER te ee eon

place and instead of CHRISTOPHER RILEY, BSQ,, as of the date hereof,

IT IS FURTHER STIPULATED, AGREED AND CONSENTED that the fax

signatures appearing below, if applicable, will be deemed to be originals and that the within

Stipulation may be signed in counterparts and filed without further notice with the Clerk of the

 

 

Court.
i
|
Dated: White Plains, New York Dated: White Plains, Now York ;
April 7, 2019 April (9 , 2019
CHRISTOPHER RILEY, ESQ, WILSON, ELSER, MOSKOWITZ, j
K pe LMAN & yy 2 LLP :
- Gnas f @ Decie. Boe Chev .

   

“Outgoing ( unsel’ OF Gein XS sounse]

 

7581091V.1

 

   

White Plains, NY

 

 
